346 S.E.2d 149 (1986)
317 N.C. 341
J. Taylor UZZELL, Jr., Richard M. Hager, Business and Estate Conservation, Inc. d/b/a BEC, Inc.
v.
INTEGON LIFE INSURANCE CORPORATION, Leonard T. Tippett, Robert L. Brantley.
No. 369P86.
Supreme Court of North Carolina.
July 2, 1986.
Richard B. Hager, Sanford, for plaintiffs.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, Raleigh, for Integon.
Smith, Moore, Smith, Schell & Hunter, Greensboro, for Tippett.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of July 1986."